Citation Nr: 0205561	
Decision Date: 05/30/02    Archive Date: 06/11/02

DOCKET NO.  96-33 923	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to dependency and indemnity compensation 
under the provisions of 38 U.S.C.A. § 1151.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel


INTRODUCTION

The veteran served on active duty from January 1944 to April 
1946.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a May 1996 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Chicago, 
Illinois.  The appellant has moved to Arizona and the 
appellant's claims are currently assigned to the Phoenix, 
Arizona RO.

In July 1998, the Board issued a decision denying the 
appellant's claims.  The appellant appealed the July 1998 
decision.  In February 2001, the United States Court of 
Appeals for Veterans Claims (Court) issued an Order vacating 
the July 1998 decision and remanding the appellant's claims 
to the Board for readjudication.  Following the Court's 
February 2001 Order the appellant submitted additional 
evidence along with a waiver of review of the evidence by the 
RO.  For this reason and for other reasons outlined below, 
the Board finds that the appellant's claims are now ready for 
review by the Board.  
 

FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal has been obtained by 
the regional office.

2.  The veteran died in March 1996 due to carcinoma of the 
colon with metastasis.

3.  Carcinoma of the colon was not present either during the 
veteran's period of active military service or for many years 
following his separation from service.

4.  The fatal colon carcinoma was not caused by and was not 
related to the veteran's service-connected disabilities.

5.  The veteran's service-connected disabilities did not 
contribute to his death.

6.  Surgeries performed by VA physicians were necessary and 
did not cause or contribute to the veteran's death.

7.  The ingestion of elemental mercury during VA medical 
treatment did not cause or contribute to the veteran's death.


CONCLUSIONS OF LAW

1.  The veteran's death was due carcinoma of the colon and 
was not caused by a disability incurred in or aggravated by 
active service; nor did the veteran have a service-connected 
disability that contributed substantially or materially to 
his death.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1310 (West 
1991 & Supp. 2001); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310, 
3.312 (2001).

2.  The requirements for entitlement to dependency and 
indemnity compensation as the result of hospitalization or 
medical treatment by VA, under the provisions of Title 38, 
United States Code, § 1151, have not been met.  38 U.S.C.A. 
§ 1151 (West Supp. 2001); 38 C.F.R. § 3.358 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000.  Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West Supp. 2001)).  This newly 
enacted legislation provides, among other things, for VA 
assistance to claimants under certain circumstances.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, 2097-98 (2000) (codified as amended 
at 38 U.S.C. § 5103A).  Where laws or regulations change 
after a claim has been filed or reopened and before the 
administrative or judicial process has been concluded, the 
version most favorable to the appellant will apply unless 
Congress provided otherwise or has permitted the Secretary of 
Veterans Affairs to do otherwise and the Secretary has done 
so.  Karnas v. Derwinski, 1 Vet. App. 308 (1991).

VA issued regulations to implement the VCAA in August 2001.  
66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  
The amendments were effective November 9, 2000, except for 
the amendment to 38 C.F.R. § 3.156(a), the second sentence of 
38 C.F.R. § 3.159(c), and 38 C.F.R. § 3.159(c)(4)(iii), which 
are effective August 29, 2001.  VA has stated that the 
provisions of this rule merely implement the VCAA and do not 
provide any rights other than those provided in the VCAA.  66 
Fed. Reg. 45,629.  Accordingly, in general where the record 
demonstrates that the statutory mandates have been satisfied, 
the regulatory provisions likewise are satisfied.  

After reviewing the claims file, the Board finds that there 
has been substantial compliance with the notice/assistance 
provisions of the new legislation.  The record includes the 
veteran's medical records, an April 1998 opinion of a VA 
gastroenterologist, and a July 2001 opinion of a private 
urologist.  No additional pertinent evidence has been 
identified by the appellant.  The Board therefore finds that 
the record as it stands is complete and adequate for 
appellate review, and VA's duty to assist has been met.  
Further, the appellant and her representative have been 
adequately notified of the information, evidence, and 
applicable laws and regulations for entitlement to service 
connection for cause of death, and for entitlement to 
dependency and indemnity compensation (DIC) under the 
provisions of 38 U.S.C.A. § 1151.  The Board concludes that 
the discussions in the rating decision, statement of the 
case, and VA letters have informed the appellant and her 
representative of the information and evidence necessary to 
warrant entitlement to the benefits sought, and there has, 
therefore, been compliance with VA's notification 
requirement.  

The Board therefore finds that the record as it stands is 
adequate to allow for equitable review of the appellant's 
claims and that no further action is necessary to meet the 
requirements of the VCAA.  Under the circumstances of this 
case, a remand would serve no useful purpose.  See Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993).  To the extent that this 
decision reiterates factual summaries previously considered 
by the Board, it is emphasized that such repetition only 
represents those matters that have remained unchanged by the 
Court's remand directives.  Fletcher v. Derwinski, 1 Vet. 
App. 394, 397 (1991) [in proceeding with a decision on the 
merits of an appellant's claim subsequent to remand, the 
Board is to fully readjudicate the issue on appeal in 
accordance with Court's directives, and such is not "merely 
for the purposes of rewriting the opinion so that it will 
superficially comply with the 'reasons or bases' requirement 
of 38 U.S.C. § 7104(d)(1).  A [Court] remand is meant to 
entail a critical examination of the justification for the 
decision."].  
I.  Service Connection for Cause of Death

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty or for aggravation of a preexisting 
injury suffered or disease contracted in the line of duty.  
38 U.S.C.A. § 1110.  In order to establish service connection 
for the cause of the veteran's death, the evidence must show 
that a disability incurred in or aggravated by active service 
was the principal or contributory cause of death.  38 
U.S.C.A. § 1310; 38 C.F.R. § 3.312(a).  In order to 
constitute the principal cause of death the service-connected 
disability must be one of the immediate or underlying causes 
of death, or be etiologically related to the cause of death.  
38 C.F.R. § 3.312(b).  A contributory cause of death is 
inherently one not related to the principal cause.  In order 
to constitute the contributory cause of death it must be 
shown that the service-connected disability contributed 
substantially or materially; that it combined to cause death; 
that it aided or lent assistance to the production of death.  
It is not sufficient to show that it casually shared in 
producing death, but rather it must be shown that there was a 
causal connection.  38 C.F.R. 3.312(c).

Where a veteran served continuously for 90 days or more 
during a period of war, and cancer of the small intestine 
becomes manifest to a degree of 10 percent or more within one 
year from the date of termination of such service, such 
disease shall be presumed to have been incurred in service, 
even though there is no evidence of such disease during the 
period of service.  This presumption is rebuttable by 
affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  

The veteran's death certificate reflects that he died in 
March 1996 as a result of carcinoma of the colon with 
metastasis.

At the time of his death, service connection had been 
established for residuals of a tonsillectomy and residuals of 
a hemorrhoidectomy, rated noncompensable.

The veteran's service medical records, including the report 
of his physical examination for separation from service, do 
not reflect the presence of colon carcinoma.  Colon carcinoma 
was not medically demonstrated for more than 45 years 
following the veteran's separation from military service.  
Although the appellant has maintained that the veteran's 
carcinoma of the colon resulted from disability incurred 
while he was on active duty in the military service during 
World War II, none of the medical treatment records relate 
the veteran's colon carcinoma to his service.  Thus, service 
connection for the fatal colon carcinoma would not be 
warranted either on the basis of direct service incurrence or 
under presumptive provisions of the law.  38 C.F.R. §§ 3.307, 
3.309 (2001).  Further, there is no indication that the fatal 
carcinoma of the colon was caused by or was related to the 
veteran's service-connected disabilities.  Thus, service 
connection for the colon carcinoma would not be warranted on 
a secondary basis.  38 C.F.R. § 3.310 (2001).  Accordingly, 
entitlement to service connection for the cause of the 
veteran's death is not warranted.


II.  Entitlement to DIC Benefits Under 38 U.S.C.A. § 1151

38 U.S.C.A. § 1151 provides that, where a veteran suffers an 
injury or an aggravation of an injury as a result of VA 
hospitalization, medical or surgical treatment and such 
injury or aggravation results in the death of the veteran, 
dependency and indemnity compensation shall be awarded in the 
same manner as if such death were service connected.  38 
U.S.C.A. § 1151 has recently been amended, and the amended 
statute indicates that a showing of negligence or fault is 
necessary for entitlement to compensation for claims filed on 
or after October 1, 1997.  However, for claims filed prior to 
October 1, 1997, as here, a claimant is not required to show 
fault or negligence in medical treatment. See generally Brown 
v. Gardner, 513 U.S. 115 (1994); see also Karnas v. 
Derwinski, 1 Vet. App. 308, 312-313 (1991). 

The appellant claims that the veteran's death was hastened by 
VA medical treatment.  She argues that a broken "G" tube 
leaked mercury into the veteran's gastrointestinal tract 
while the veteran was hospitalized at a VA medical facility 
during January and February 1995.  She contends that this 
caused additional disability to the veteran, thereby 
contributing to his death.  The appellant further claims that 
the veteran had abdominal adhesions due to VA surgery and 
that VA performed further surgeries even though the presence 
of the abdominal adhesions indicated that further surgeries 
should not have been performed.

The record reflects that in September 1992 the veteran had an 
exploratory laparotomy with a hemicolectomy with ileostomy at 
a VA hospital.  In January 1994 a colostomy takedown and 
cholecystectomy were performed.  The veteran was again 
hospitalized by the VA during January and February 1995.  On 
January 19 a subtotal colectomy and ileostomy were performed.  
A Miller-Abbott tube was placed on February 3.  On February 8 
the tube was removed and noted to have been leaking mercury.  
The record indicates that some mercury remained in the 
veteran's colon.  Later in February, surgery was performed 
for a partial small bowel obstruction which was thought to be 
secondary to adhesions.

In January 1996 the VA medical center director indicated that 
the veteran's adhesions were secondary to the original colon 
surgery and aggravated by the other surgeries.  It was 
indicated that the pelvic adhesions were a necessary, 
unavoidable, consequence of the subtotal colectomy in January 
1995.

In March 1998 the veteran's records were forwarded to the 
Chief of Staff at the VA Medical Center, Cincinnati, for an 
opinion regarding whether the VA treatment of the veteran in 
January and February 1995, including placement of the Miller-
Abbott tube with the mercury leakage had resulted in any 
additional disability of the veteran and, if so, whether the 
additional disability had contributed to his death in any 
manner.

In April 1998 R.E.W., M.D., the Chief of the Diagnostic 
Gastroenterology Department at the VA Medical Center, 
Cincinnati, provided an opinion regarding the above 
questions.  He also attached excerpts from several medical 
publications to his opinion.  The medical expert indicated 
that the toxicity of mercury depended on the chemical species 
involved.  He indicated that there were three forms of 
mercury: Elemental, inorganic and organic, with each having 
different toxic potential and health effects.  He noted that 
the appellant had submitted a newspaper reference to mercury 
contamination of fish and that that contamination was with 
methyl mercury which was the organic form of mercury and the 
most important form of mercury in terms of toxicity and 
health effects.  He stated that that was not the type of 
mercury exposure the veteran had experienced.  He related 
that the veteran had been exposed to elemental mercury and 
not organic mercury.  The medical expert further indicated 
that gastrointestinal absorption of organic mercury was about 
90 to 95 percent, that absorption of inorganic mercury was 
about 7 percent and that about 0.01 percent of elemental 
mercury would be slowly absorbed.

After reviewing the literature and the veteran's medical 
history he did not opine that the mercury that leaked from 
the Miller-Abbot tube had contributed to any additional 
disability in the veteran or contributed in any manner toward 
his death for several reasons.  He stated that unlike organic 
mercury (methyl mercury), elemental mercury was poorly 
absorbed from the intestine.  He indicated that the amount of 
mercury in the veteran's intestine was a relatively small 
amount because much of the mercury had been spilled on the 
veteran's clothes and bedding at the time of the tube 
removal.  He related that there was no evidence in the 
medical record that there were any local complications from 
the mercury.  He stated that the partial bowel obstruction 
was present before the mercury was introduced and became 
progressively better after the adhesions and matted loops had 
been surgically corrected.  He indicated that no fistula or 
granulomas had been described which might have been made 
worse by elemental mercury.

He further related that he could find only one well-
documented case report of systemic toxicity from elemental 
mercury in the intestine despite numerous accounts of 
elemental mercury ingestion.  He related that there was no 
similarity between the veteran's case and that one reported 
case.  He stated that there was no fistula described in the 
veteran which would be needed to enhance systemic absorption, 
there was no report of the veteran ever having a tremor 
despite being under close evaluation in the intensive care 
unit and the veteran had no reported colitis.  The physician 
indicated that the veteran had lived longer than a year after 
the mercury leakage.  During that period of time the 
veteran's symptoms were consistent with slowly progressive 
metastatic colon cancer with nothing to suggest mercury 
toxicity.

The appellant submitted a July 2001 opinion from a private 
urologist, G.F.E., M.D.  Dr. G.F.E. noted that he reviewed 
the veteran's entire claims file.  Dr. G.F.E. stated that the 
veteran was treated at a VA facility for bowel obstruction 
with a Miler-Abbot tube.  The tube broke during removal on 
February 8, 1995 and the amount of mercury ingested by the 
veteran at that time was unknown.  Dr. G.F.E. reported that 
after the mercury spillage the veteran required further 
hospitalizations for dehydration, renal failure and 
hypertension.  Dr. G.F.E. stated that it was more probable 
than not that the mercury ingestion caused or aggravated 
those morbidities and complications.  He stated that his 
opinion was supported by his knowledge and experience as a 
physician as well as by authoritative medical literature, 
including but not limited to Casaerett & Doull's Toxicology: 
The Basic Science of Poisons (5th ed. 1995 McGraw-Hill), 709-
712 and J.E. Bredfelt & D.D. Moeller, Systemic Mercury 
Intoxication Following Rupture of a Miller-Abbott Tube, 
Am.Journ Gastroenterology, 69:478-480 (1978).  Dr. G.F.E. 
noted that the latter article indicated an example of mercury 
leakage inside a patient resulting in poisoning of the 
patient.  The article noted that:

Two clinical manifestations of systemic 
mercury toxicity were exhibited (tremor 
and enterocolitis) in this patient.  The 
tremor in mercury poisoning is classical 
and itself implies toxicity of the 
central nervous system.  The tremor is 
fine, rhythmical, static, interrupted by 
sudden coarse, jerky movements.  An 
enterocolitis, characterized by diarrhea, 
tenesmus, ulceration, and hemorrhage, has 
been described, appearing up to several 
weeks after ingestion of inorganic 
mercury compounds.

Dr. G.F.E. stated that it was his opinion that such toxicity 
would also compromise a patient's immune system and ability 
to heal itself, further complicating and aggravating any 
surgical wounds, or disease processes already present.  He 
noted that some of the signs and symptoms of mercury 
poisoning as described above might easily be confused with 
bowl or other carcinoma.  He stated that it was not possible 
to predict with complete accuracy the effect of toxins on all 
human beings, especially those with compromised health due to 
cancer.  Dr. G.F.E. indicated that elemental mercury could 
also have a toxic effect on the normal physiology of the 
nervous system and kidneys.  In this case, the veteran did 
develop renal failure less than two months after the mercury 
ingestion.  Consequently, it was his opinion that it appeared 
more probable than not that the veteran's survival was 
compromised due to the mercury exposure.

The appellant submitted a sworn statement in September 2001.  
She gave a history of the veteran's VA medical treatment from 
September 1992 until his death in March 1996.  She noted that 
the veteran underwent six surgeries in four years at VA 
facilities.  She stated that the veteran fully recovered from 
the first four surgeries, but that he never completely 
recovered from the last two surgeries.  It was her belief 
that the veteran's worsening condition after his discharge 
following surgery in February 1995 was due to the inadequate 
care he received during his hospitalization there from 
January to February 1995.  She further believed that the 
veteran would have recovered from the 1995 surgeries if the 
medical staff had not caused him to ingest mercury.  The 
appellant stated that after the ingestion of the mercury the 
veteran became a different person, developing shakes and 
nervous behaviors, which interfered with his treatments.  She 
also believed that the veteran's health was compromised by 
the numerous surgeries that he underwent.  She thought that 
some of the surgeries would not have been necessary if 
earlier surgeries had been performed adequately.

With respect to the appellant's contentions, the Board notes 
that the contemporary medical records do not document the 
appellant's claim that the veteran developed shakes and 
nervous behaviors beginning after the ingestion of mercury.  
As noted by the VA physician in January 1996, the adhesions 
resulting from VA surgery were necessary and unavoidable 
residuals of surgery.  While the appellant believes that the 
veteran's health was compromised by some of the surgeries 
that the veteran received and that some of the surgeries 
should not have been performed due to adhesions, as a 
layperson she is not competent to render a medical opinion.  
Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992); see 
Cromley v. Brown, 7 Vet. App. 376, 379 (1995); Boeck v. 
Brown, 6 Vet. App. 14, 16 (1993).  

In this case there are differing medical opinions as to 
whether the veteran's ingestion of mercury at a VA facility 
contributed to the veteran's death.  In this regard, it is 
the Board's fundamental responsibility to evaluate the 
probative value of all medical and lay evidence.  See Owens 
v. Brown, 7 Vet. App. 429 (1995); Gabrielson v. Brown, 7 Vet. 
App. 36 (1994); see also Guerrieri v. Brown, 4 Vet. App. 467, 
470-471 (1993) [observing that the evaluation of medical 
evidence involves inquiry into, inter alia, the medical 
expert's personal examination of the patient, the physician's 
knowledge and skill in analyzing the data, and the medical 
conclusion that the physician reaches].

The Board is of the opinion that the April 1998 VA opinion of 
Dr. R.E.W. is more probative than the July 2001 opinion of 
Dr. G.F.E.  Initially the Board notes that the former 
physician who wrote the April 1998 opinion is a specialist in 
gastroenterology.  This is a field related to how compounds 
ingested into the body affect the body.  Dr. G.F.E. is a 
urologist.  It is not shown in this regard that Dr. G.F.E. 
would have any more specialized knowledge in the specific 
area of the absorption of materials into the gastrointestinal 
system, such as a specialist in the latter field (as Dr. 
R.E.W.) would be expected to hold.    

Most critically, Dr. G.F.E. partly based his opinion that the 
veteran was adversely affected by the mercury ingestion on 
the case of a woman with diverticulosis and diverticulitis 
who developed systemic mercury intoxication following mercury 
ingestion due to rupture of a Miller-Abbot tube.  The VA 
gastroenterologist specifically pointed out that there was no 
similarity between the veteran's case and the former, that 
the veteran had no fistula which would be needed to enhance 
systemic absorption.  The VA physician pointed out that, in 
the more typical case, ingestion of elemental mercury will 
not cause adverse effects and explained why that was the 
case.  

While Dr. G.F.E. also noted that the symptoms reported to be 
due to the veteran's carcinoma could have been due to mercury 
poisoning, the VA gastroenterologist effectively discounted 
such a possibility, because he pointed out that there was no 
report of the veteran ever having the symptoms that are 
typical to mercury poisoning, such as a tremor or colitis.  
Since the report of the VA gastroenterologist gave an in 
depth explanation, supported by the medical literature, and 
by the veteran's medical records, the Board finds this 
opinion to be more probative than the opinion of Dr. G.F.E, 
which is not so supported.  Consequently, the Board finds 
that the veteran's ingestion of mercury at a VA facility did 
not aggravate the veteran's disease or contribute to his 
death.

Finally, before the Court the appellant argued that the VA 
physician's opinion was limited solely to the question of 
accidental mercury ingestion, and did not address the 
additional grounds of whether the other surgeries performed 
by VA physicians hastened the veteran's death.  See 
appellant's motion, page 4.  While this may be true, there is 
no competent evidence adduced that would support the 
appellant's theory that such additional surgeries worsened 
the veteran's condition.  Indeed, Dr. G.F.E. specifically 
declined to offer an opinion as to whether any additional 
abdominal adhesions caused by further surgeries caused the 
veteran's death.  The sole opinion of record on this question 
is the appellant's.  While she is clearly sincere in her 
belief that such surgeries were unnecessary, as is noted 
above, she is not competent to render medical opinions.  
Espiritu, supra.  

Since the most probative medical evidence of record reveals 
that the veteran's VA medical treatment did not in anyway 
contribute to his death from carcinoma of the colon, the 
appellant is not entitled to dependency and indemnity 
compensation under the provisions of 38 U.S.C.A. § 1151.


ORDER

Entitlement to service connection for the cause of the 
veteran's death is denied. 

Entitlement to dependency and indemnity compensation under 
the provisions of 38 U.S.C.A. § 1151 is denied.


		
	U. R. POWELL 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

